Rudkin, J. —
Some time prior to the 13th day of April,
1903, the county of Thurston acquired title to lots 5 and 6, block 24, Sylvester’s Plat in the city of Olympia, through the foreclosure of delinquency certificates and a tax sale. On the above date the board of county commis*652sioners of said county made an order directing the county treasurer to sell the property above described at public auction, to the highest and best bidder for cash, at not less than the appraised value thereof, which was stated in the order of sale to be $1,200 on lot 5, and $1,275 on lot 6. On the 28th day of April, 1903, the county treasurer gave notice, as required by law, that he would sell the above described property at a time and place therein stated, to the highest and best bidder for cash, and that no bid would be received for less than the appraised value, which was set forth in the notice of sale. At a time to which the sale was regularly adjourned, the relator, Mackay, bid the sum of $250 in cash for each lot above described, he being the highest and best bidder. The treasurer refused to receive the bid, or to execute a tax deed for the property, for the reason that the sum bid was less than the appraised value. The relator then applied to the superior court of the county for a writ of mandate, requiring the treasurer to receive the bid of $500 on the two lots, and to execute a deed to the relator therefor. The writ was denied, and from the order denying the writ this appeal is taken.
The appellant contends that the board of county commissioners had no power to fix a minimum price below which the property should not be sold; that that part of the order of sale should be rejected as surplusage; and that it was the duty of the county treasurer, under the law, to sell the property to the highest and best bidder for cash, irrespective of the amount bid. We do not think that this contention can be sustained for two reasons.
Under the law of this state, Bal. Code, § 342, the board of county commissioners are intrusted with the care and management of the property and funds of the county. The act under which the order of sale in this case was made, *653Laws 1903, p. 13, provides that a sale may he ordered “when in the judgment of the hoard of county commissioners they deem it for the best interest of the county to sell the same;” and that the treasurer shall give notice, stating the time and place and terms of sale. Under these statutes, we think that the board of county commissioners, in the interest of the public, have the power to fix a minimum price below which county property shall not be sold. Under any other view, the board, charged with the duty of managing, controlling, and selling county property, and conserving the public interest, would be compelled to stand idly by and see the property of the county sold at a sacrifice. We do not think that such was the intent of the law.
But were the law otherwise, it would not avail the appellant. If the board can only order the sale to the highest and best bidder, irrespective of the sum bid, they have never exercised the discretion vested in them, and the court cannot eliminate from the order, as made, important conditions and provisions, and construe it as an order which the board never intended to make. The board only made one order of sale, and, if that is not valid as made, it is not valid at all, and the courts cannot make an order for them.
For these reasons, the writ was properly denied.
Mount, O. J., and Fullerton, Hanley, and Dunbar, JJ., concur.